THE UNITED STATES DISTR]CT COURT FOR TI-lE
WESTERN DISTRICT OF MISSOURI

IN THE MATTER OF THE

SEARCH OF

4302 EAST MISTY W()()DS STREET
SPRINGFIELD, MISS()URI 65809

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, James D. Holdrnan Jr., being first duly sworn, do hereby depose and state that:

l.

l am a Special Agent (SA) with United States Immigration and Customs
Enforcement (ICE) Office of Homeland Security Investigations (HSI) in
Springfield, Missouri. I have been employed with ICE/HSI since June 2003. I
have been employed in the field of law enforcement since January 1989, including
duties as a deputy sheriff in Washington County, Missouri, and a criminal
investigator for the State of Missouri.

As part of my duties with ICE/HSI, I investigate criminal violations relating to
child exploitation, child pornography, human trafficking, and Coercion and
enticement, in violation of 18 U.S.C. §§ 2251, 2252(a), and 2252A. I have
received training in the areas of child pornography, child exploitation, and
human/sex trafficking

l have conducted operations relating to exploitation of children and adults in Costa
Rica, the border area of the United States and Mexico, and the Philippines. I have
instructed classes on sexual exploitation of children, interviewing, evidence

collection, case studies, and undercover operations to law enforcement agencies

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 1 of 15

within the United States, including six national conferences, as well as to foreign
law enforcement organizations, including:
a. Cambodian National Police in Phnom Penh and Siem Reap;

b. lnternational Law Enforcement Academy (ILEA) in El Salvador;

c. Moroccan Police Academy in Kenitra;
d. Ontario Canada Provincial Police in Niagara Falls, Canada; and
e. Royal Canadian Mounted Police in Ottawa, Canada.

The statements in this affidavit are based on personal observations, training and
experience, investigation of this matter, and information obtained from other
agents and witnesses Because this affidavit is being submitted for the limited
purpose of securing a search warrant, this affiant has not included each and every
fact known to me concerning this investigation l have set forth the facts
necessary to establish probable cause to believe that evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections 2251,
2252, and 2252A, are currently located at 4302 East Misty Woods Street,
Springfield, Missouri 65809, which is located in the Western District of Missouri.

This affidavit is in support of an application for a search warrant for evidence,
fruits, and instrumentalities of the forgoing criminal violations, which relate to the
knowing possession, receipt, distribution, and production of child pornography
The property to be searched is described in the following paragraphs and in
Attachrnent A. l request the authority to search and/or examine the seized items,

specified in Attachment B, as instrumentalities, fruits, and evidence of crime.

2

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 2 of 15

l have probable cause to believe that evidence of violations of Title 18, United

States Code, Sections 2251, 2252, and 2252A, involving the use of a computer in

or affecting interstate commerce to receive, distribute, possess, and produce child

pomography, is located in and within the aforementioned property described
below. Thus, as outlined below, and based on my training and experience, there is
probable cause to believe that evidence, fruits and/or instrumentalities of the
aforementioned crimes are located in this property

STATUTORY AUTHORITY

This investigation concerns alleged violations of Title 18, United States Code, §§

2251, 2252, and 2252A, relating to material involving the sexual exploitation of

minors:

a. 18 U.S.C. § 2251(3) prohibits a person from employing, using, persuading
inducing, enticing or coercing a minor to engage in sexually explicit
conduct for the purpose of producing any visual depiction of such conduct,
if such person knows or has reason to know that such visual depiction will
be transported or transmitted using any means or facility of interstate or
foreign commerce, or if such visual depiction actually was transported in or
affecting interstate commercel

b. 18 U.S.C. § 2252 prohibits a person from knowingly transporting, shipping,
receiving, distributing reproducing for distribution, or possessing any
visual depiction of minors engaging in sexually explicit conduct When such

visual depiction was either mailed or shipped or transported in interstate or

3

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 3 of 15

foreign commerce by any means, including by computer, or when such
visual depiction was produced using materials that had traveled in interstate
or foreign commerce.

18 U.S.C. § 2252A prohibits a person from knowingly mailing,
transporting shipping, receiving, distributing reproducing for distribution,
or possessing any child pomography, as defined in 18 U.S.C. § 2256(8),
when such child pornography was either mailed or shipped or transported
in interstate or foreign commerce by any means, including by computer, or
when such child pornography was produced using materials that had
traveled in interstate or foreign commerce.

DEFINITIONS

8. The following definitions apply to this Affidavit and its Attachments:

El.

The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any person
under the age of eighteen years.

The term “Sexually explicit conduct,” 18 U.S.C. § 2256(2)(A)(i-v), is
defined as actual or simulated (a) sexual intercourse, including genital-
genital, oral-genital, anal-genital, or oral-anal, whether between persons of
the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or
masochistic abuse; or (e) lascivious exhibition of the genitals or pubic areas
of any person.

The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes

undeveloped film and videotape, data stored on computer disc or other

4

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 4 of 15

electronic means which is capable of conversion into a visual image, and

data which is capable of conversion into a visual image that has been

transmitted by any means, whether or not stored in a permanent format

d. The term “computer,” as defined in 18 U.S.C. § 1030(e)(l), means an
electronic, magnetic, optical, electrochemical, or other high speed data
processing device performing logical, arithmetic, or storage functions, and
includes any data storage facility or communications facility directly related
to or operating in conjunction with such device.

e. The term “child pornography,” as defined in 18 U.S.C. § 2256(8), means
any visual depiction, including any photograph, film, video, picture, or
computer-generated image or picture, whether made or produced by
electronic, mechanical, or other means, of sexually explicit conduct, where:
i. the production of such visual depiction involves the use of a minor

engaging in sexually explicit conduct',

ii. such visual depiction is a digital image, computer image, or
computer-generated image that is, or is indistinguishable from, that
of a minor engaging in sexually explicit conduct; or

iii, such visual depiction has been created, adapted, or modified to
appear that an identifiable minor is engaging in sexually explicit
conduct

f. The terms “records,” “documents,” and “materials,” as used herein, include

all information recorded in any form, visual or aural, and by any means,

5

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 5 of 15

whether in handmade form (including, but not limited to, Writings,
drawings, and painting), photographic form (including, but not limited to,
microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures,
and photocopies), mechanical form (including, but not limited to,
phonograph records, printing, and typing) or electrical, electronic, or
magnetic form (including, but not limited to, tape recordings, cassettes,
compact discs, electronic or magnetic storage devices such as floppy
diskettes, hard disks, CD-ROMS, digital video disks (DVDS), Persona]
Digital Assistants (PDAs), Multi Media Cards (MMCs), memory sticks,
optical disks, printer buffers, smart cards, memory calculators, electronic
dialers, or electronic notebooks, as well as digital data files and printouts or
readouts from any magnetic, electrical or electronic storage device).

g “Internet Service Providers” (ISPs), as used herein, are commercial
organizations that are in business to provide individuals and businesses
access to the lnternet. ISPs provide a range of functions for their customers
including access to the lnternet, web hosting, email, remote storage, and co-
location of computers and other communications equipment

h. “Internet Protocol address” (IP address), as used herein, is a code made up
of numbers separated by dots that identifies a particular computer on the
lnternet. Every computer requires an IP address to connect to the lnternet.
lP addresses can be dynamic, meaning that the ISP assigns a different

unique number to a computer every time it accesses the lnternet. IP

6

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 6 of 15

addresses might also be static, if an ISP assigns a user’s computer a
particular IP address which is used each time the computer accesses the
lnternet.

i. “Domain names” are common, easy to remember names associated with an
IP address. For example, a domain name of “www.usdoj.gov” refers to the
lP address of 149.101.1.32. Domain names are typically strings of
alphanumeric characters, with each level delimited by a period.

j. “Website” consists of textual pages of information and associated graphic
images. The textual information is stored in a specific format known as
Hyper-Text Mark-up Language (HTML) and is transmitted from web
servers to various web clients via Hyper-Text Transport Protocol (HTTP).

BACKGROUND ON COMPUTERS AND CI-IlLD PORN()GRAPHY

Based on my knowledge, training, and experience in child exploitation and child

pornography investigations, and the experience and training of other law

enforcement officers with whom 1 have had discussions, computers, computer
technology, and the Internet have revolutionized the manner in which child
pornography is produced and distributed

Computers basically serve five functions in connection with child pornography:

production, communication, distribution, storage, and social networking.

With digital cameras, images of child pornography can be transferred directly onto

a computer A modern allows any computer to connect to another computer

through the use of telephone, cable, or wireless connection Through the lnternet,

7

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 7 of 15

12.

13.

14.

15.

electronic contact can be made to literally millions of computers around the world.
The computer’s ability to store images in digital form makes the computer itself an
ideal repository for child pornography The size of the electronic storage media
(commonly referred to as the hard drive) used in home computers has grown
tremendously within the last several years. These drives can store thousands of
images at very high resolution

The Intemet affords individuals several different venues for meeting on another,
obtaining viewing, and trading child pornography in a relatively secure and
anonymous fashionl

Individuals also use online resources to retrieve and store child pornography
including services offered by Intemet Portals such as Yahoo! and Hotmail, among
others. The online services allow a user to set up an account with a remote
computing service that provides e-mail services as well as electronic storage of
computer files in any variety of formats. A user can set up an online storage
account from any computer with access to the lnternet. Evidence of such online
storage of child pornography is often found on the user’s computer. Even in cases
where online storage is used, however, evidence of child pornography can be
found on the user’s computer in most cases.

As with most digital technology communications made from a computer are often
saved or stored on that computer. Storing this information can be intentional, for
example, by saving an e-mail as a file on the computer or saving the location of

one’s favorite websites in “bookmarked” files. Digital information can also be

8

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 8 of 15

retained unintentionally Traces of the path of an electronic communication may
be automatically stored in many places, such as temporary files or ISP client
software, among others. In addition to electronic communications, a computer
user’s Internet activities generally leave traces in a computer’s web cache and
Intemet history files. A forensic examiner often can recover evidence that shows
whether a computer contains peer-to-peer software, when the computer was
sharing files, and some of the files that were uploaded or downloaded. Computer
files or remnants of such files can be recovered months or even years after they
have been downloaded onto a hard drive, deleted, or viewed via the lnternet.
Electronic files downloaded to a hard drive can be stored for years at little or no
cost. Even when such files have been deleted, they can be recovered months or
years later using readily available forensic tools. When a person “deletes” a file
on a home computer, the data contained in the file does not actually disappear;
rather, that data remains on the hard drive until it is overwritten by new data.
Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space -- that is, in space on the hard drive that is not allocated to an active
file or that is unused after a file has been allocated to a set block of storage space -
- for long periods of time before they are overwritten. In addition, a computer’s
operating system may also keep a record of deleted data in a “swap” or “recovery”
file. Similarly, files that have been viewed via the lnternet are automatically
downloaded into a temporary Intemet directory or “cache.” The browser typically

maintains a fixed amount of hard drive space devoted to these files, and the files

9

Case 6:18-va-02075-DPR Document 1-1 Filed 10/03/18 Page 9 of 15

16.

17.

18.

are only overwritten as they are replaced with more recently viewed Intemet
pages. Thus, the ability to retrieve residue of an electronic file from a hard drive
depends less on when the file was downloaded or viewed than on a particular
user’s operating system, storage capacity and computer habits.

CELLULAR PHONES AND CHILD PORNOGRAPHY
Based on my knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law
enforcement officers with whom 1 have had discussions, cellular phones have
likewise revolutionized the manner in which child pornography is produced and
distributed
Cellular phones (“cell phones”) are exceptionally widespread The Central
Intelligence Agency estimates that in 2016 there were 416 million cell phone
subscribers in the United States. Cell phones increasingly offer features such as
integrated digital cameras, the ability to store hundreds of digital images, and the
ability to access and browse the lnternet.
In my training and experience, the ready availability and personal nature of cell
phones has led to their frequent use in the commission of child pornography
offenses lndividuals with a sexual interest in children will often use their cell
phone to browse the Intemet and to distribute, receive, and store child
pornography files. Individuals producing child pornography will also frequently
use the integrated digital camera within a cell phone to produce the images, and

then store the images both on the phone and on other devices - such as computers

10

Case 6:18-svv-02075-DPR Document 1-1 Filed 10/03/18 Page 10 of 15

19.

20.

and computer storage media

Cell phones, like other computer systems, will frequently retain data relating to
activities, such as lnternet browsing history, digital images, and other digital data,
that can remain stored for a long period of time.

SPECIFICS OF SEARCH AND SEIZURE OF
COMPUTER SYSTEMS AND CELL PHONES

Searches and seizures of evidence from computers and cell phones commonly
require agents to download or copy information from the devices and their
components, or seize most or all computer items (computer hardware, computer
software, and computer related documentation) to be processed later by a qualified
computer expert in a laboratory or other controlled environment This is almost
always true because of the following two reasons:

a. Computer storage devices (like hard disks, diskettes, tapes, laser disks,
magneto opticals, and others) can store the equivalent of thousands of pages
of information Especially when the user wants to conceal criminal
evidence, he or she often stores it in random order with deceptive file
names This requires searching authorities to examine all the stored data
that is available in order to determine whether it is included in the warrant
that authorizes the search. This sorting process can take days or weeks,
depending on the volume of data stored, and are generally difficult to

accomplish fully on-site.

11

Case 6:18-svv-02075-DPR Document 1-1 Filed 10/03/18 Page 11 of 15

b. Searching computer systems and cell phones for criminal evidence is a
highly technical process requiring expert skill and a properly controlled
environment The vast array of computer hardware and software available
requires even computer experts to specialize in some systems and
applications so it is difficult to know before a search which expert should
analyze the system and its data. The search of a computer system is an
exacting scientific procedure that is designed to protect the integrity of the
evidence and to recover even hidden, erased, compressed, password-
protected, or encrypted files Since computer evidence is extremely
vulnerable to tampering or destruction (which may be caused by malicious
code or normal activities of an operating system), the controlled
environment of a laboratory is essential to its complete and accurate
analysis

In order to fully retrieve data from a computer system, the analyst needs all
magnetic storage devices as well as the central processing unit (“CPU”). In cases
involving child pornography where the evidence consists partly of graphics files,
the monitor(s) may be essential for a thorough and efficient search due to software
and hardware configuration issues In addition, the analyst needs all the system
software (operating systems or interfaces and hardware drivers) and any
applications software which may have been used to create the data (whether stored
on hard drives or on external media).

Furthermore, because there is probable cause to believe that the computer, its

12

Case 6:18-svv-02075-DPR Document 1-1 Filed 10/03/18 Page 12 of 15

23.

24.

25.

storage devices and cell phones are all instrumentalities of crimes, within the
meaning of 18 U.S.C. §§ 2251 through 2256, they should all be seized as such.
BACKGROUND OF INVESTIGATION
On January 10, 2018, Southwest Missouri Cyber Crimes Task Force (Sl\/ICCTF)
Task Force Officer (TFO) Brian Martin received CyberTip Report (CTR)
26408899 from the National Center for Missing and Exploited Children
(NCMEC).
The CTR was transmitted to NCMEC by Twitter lnc. on December 27, 2017.
According to the CTR, Twitter reported that a user, identified by username
“CodyJon18474402,” had attached images and videos depicting child pornography
utilizing the Twitter application on December 27, 2017, at approximately 23:42
hours UTC. Twitter also reported that the username “CodyJon18474402” used
email address “codyjones471994@gmail.com,” and that the account was
registered on December 26, 2017. Twitter reported the images and videos were
sent from Intemet Protocol (IP) address 23.124.2226.150. The IP address
belonged to AT & T. Upon discovering the files Twitter notified NCMEC as
required by law.
On January 10, 2018, TFO Martin reviewed all of the image files identified in the
CTR. ln at least two of the video files documented in the CTR, minor males are
depicted engaged in sexual acts with other males Specifically, the video files
depict minor males engaged in oral sexual intercourse with other males as well as

masturbation

13

Case 6:18-svv-02075-DPR Document 1-1 Filed 10/03/18 Page 13 of 15

26.

27.

28.

29.

30.

31.

On January 19, 2018, AT & T sent a response to a subpoena issued by TFO
Martin. The information provided by AT & T the IP indicated that IP address
23.124.226. 150 was assigned to subscriber Mary Cullins, with a service address of
4302 East Misty Woods Street, Springfield, Missouri 65809.
Twitter, Inc. is an online social networking service that enables users to send and
read short 140-character messages called “tweets” Registered users can read and
post tweets, but those who are unregistered can only read them. Users access
Twitter through the website interface, SMS or mobile device application Twitter,
lnc. is based in San Francisco and has more than 25 offices around the world
SMCCTF TFO Joey Fletcher checked the law enforcement database TLO on
February 21, 2018 and found both Coby and Mary Cullins were still listed as
residents at the location The utilities at the residence are in Coby Cullins’ name
On February 23, 2018, TF 0 Fletcher took pictures of the residence No vehicles
were parked within view from the outside of the residence
On August 30, 2018, I took photographs of the residence l checked databases
including, but not limited to Missouri Department of Revenue, and records show
the address of 4302 East Misty Woods Street in Springfield is the Cullins’
residence

PROBABLE CAUSE
Based on the above facts, I believe that probable cause exists for the issuance of a
warrant to search the premises described more fully in Attachment A for (l)

property that constitutes evidence of the commission of a criminal offense', (2)

14

Case 6:18-svv-02075-DPR Document 1-1 Filed 10/03/18 Page 14 of 15

contraband the fruits of a crime, or things otherwise criminally possessed; and/or
(3) property designated or intended for use or which is or has been used as the
means of committing a criminal offense, namely possible violations of Title 18,
United States Code, Sections 22517 2252, and 2252A, including but not limited to

the items listed in Attachment B.

ADM/{
Jame{D. Holdman, Jr.
Special Agent

Horneland Security Investigations

3a "Q Odl$"¢"`
Subscribed and swom before me this3 _day of»Scptcrlrber, 2018

@F?/?

David P. Rush
United States Magistrate Judge
Western District of Missouri

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

15

Case 6:18-svv-02075-DPR Document 1-1 Filed 10/03/18 Page 15 of 15

